Motion Denied; Order filed May 19, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-01012-CV
                                  ____________

          IN THE INTEREST OF A.O.M AND J.X.M., CHILDREN




                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-06157J

                                    ORDER

      Appellant A.M. is represented by court-appointed counsel on appeal, Juliane
Crow. On April 26, 2016, this court issued its opinion and judgment affirming the
termination of A.M.’s parental rights to her children A.O.M. and J.X.M. On May 3,
2016, counsel filed a motion to withdraw as appellate counsel based on counsel’s
opinion that any further action by counsel on behalf of A.M. would be frivolous.
Counsel did not submit an Anders brief. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re D.E.S., 135 S.W.3d 326, 329–30 (Tex.
App.—Houston [14th Dist.] 2004, no pet.) (applying Anders procedure to parental
termination case). Nor did counsel identify any other potential basis for good cause
to allow her to withdraw.

                    No Good Cause for Withdrawal of Counsel

      The Supreme Court of Texas recently concluded that the right to counsel
under Family Code section 107.013(a)(1) through the exhaustion of appeals under
Family Code section 107.016(2)(B) encompasses all proceedings in the Supreme
Court of Texas, including the filing of a petition for review. In re P.M., 15-0171, —
S.W.3d—, —, 2016 WL 1274748, at *3 (Tex. Apr. 1, 2016) (per curiam). Once
appointed by the trial court, counsel should be permitted to withdraw only for good
cause and on appropriate terms and conditions. Id. Mere dissatisfaction of counsel
or client with each other is not good cause. Id. Nor is counsel’s belief that the client
has no grounds to seek further review from the court of appeals’ decision. Id.
Counsel’s obligation to the client still may be satisfied by filing an appellate brief
meeting the standards set in Anders v. California and its progeny. See Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re P.M.,—
S.W.3d at —, 2016 WL 1274748, at *3. If counsel for A.M. has concluded that there
are no non-frivolous points to urge in a petition for review in the Supreme Court of
Texas, counsel should file in that court a petition for review that satisfies the
standards for an Anders brief. See In re P.M.,—S.W.3d at —, 2016 WL 1274748,
at *3 (stating that “[i]n this Court, appointed counsel’s obligations can be satisfied
by filing a petition for review that satisfies the standards for an Anders brief”).

      A petition for review must be filed with the Supreme Court clerk within 45
days after the following: (1) the date the court of appeals rendered judgment, if no
motion for rehearing or en banc reconsideration is timely filed; or (2) the date of the
court of appeals’ last ruling on all timely filed motions for rehearing or en banc
reconsideration. Tex. R. App. P. 53.7(a). The Supreme Court of Texas may extend
the time to file a petition for review if a party files a motion complying with Texas
Rule of Appellate Procedure 10.5(b) no later than 15 days after the last day for filing
the petition. Tex. R. App. P. 53.7(f).

      Because the only grounds counsel has identified for withdrawal do not
constitute good cause, we DENY counsel’s motion to withdraw.



                                         PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Wise.
Publish